AMENDMENT NO. 1 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF VANGUARD TRUSTEES’ EQUITY FUND This Amendment No. 1 (the “Amendment”) to the Amended and Restated Agreement and Declaration of Trust of Vanguard Trustees’ Equity Fund (the “Trust”) amends, effective March 28, 2011, the Amended and Restated Agreement and Declaration of Trust of the Trust dated as of July 19, 2002, as amended (the “Agreement”). By resolutions adopted at a meeting of the Trust’s Board of Trustees (the “Board”) on March 25, 2011, the Board approved this Amendment. Under Article VIII, Section 4 of the Agreement, this Amendment may be executed by a duly authorized officer of the Trust. Whereas, the Trust desires to amend the Agreement to reflect the addition of Vanguard Emerging Markets Select Stock Fund, a new series of the Trust; Now, therefore, the Agreement is hereby amended as follows: 1.
